In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-08-463 CV

____________________


IN RE DANNA LEE WATSON




Original Proceeding



MEMORANDUM OPINION
 Relator Danna Lee Watson filed a petition for writ of mandamus, in which she
contends the trial court abused its discretion by entering a temporary order granting
possession of relator's minor children to her parents, who are the real parties in interest.  In
her petition, relator states that she voluntarily placed the children in the temporary custody
of the real parties in interest pursuant to a request from the Texas Department of Family and
Protective Services.
	Mandamus will issue only to correct a clear abuse of discretion or violation of a duty
imposed by law when that abuse cannot be remedied by appeal.  In re Prudential Ins. Co. of
Am., 148 S.W.3d 124, 135-36 (Tex. 2004); Walker v. Packer, 827 S.W.2d 833, 839 (Tex.
1992).  Under section 105.001(a) of the Texas Family Code, a trial court has authority to
enter temporary orders for the safety and welfare of a child.  See Tex. Fam. Code Ann. §
105.001(a) (Vernon Supp. 2008).  Grandparents of a child have standing to file suit
requesting managing conservatorship if there is satisfactory proof that the requested order
"is necessary because the child's present circumstances would significantly impair the child's
physical health or emotional development. . . ."  Id. § 102.004(a)(1).  In this case, the trial
court had before it an affidavit from one of the real parties in interest which averred that
relator had failed to protect the children from domestic violence.  See id. § 105.001(a)(1), (c). 
It also appears the trial court conducted two hearings, but the relator did not include the
transcripts in the mandamus record.
	After reviewing the mandamus record and petition, we conclude that the relator has
not demonstrated an abuse of discretion by the trial court for which there is no adequate
remedy by appeal.  Accordingly, we deny the petition for writ of mandamus.
	PETITION DENIED.
								PER CURIAM
Opinion Delivered October 30, 2008
Before Gaultney, Kreger, and Horton, JJ.